OPINION — AG — ** STATE CENTRAL PURCHASING ACT — WILDLIFE CONSERVATION ** PURSUANT TO SENATE BILL NO. 144, HENCEFORTH ALL PURCHASES OF PERSONAL PROPERLY MADE BY THE WILDLIFE CONSERVATION DEPARTMENT 'MUST' BE MADE THROUGH THE CENTRAL PURCHASING DIVISION OF THE BOARD OF PUBLIC AFFAIRS, THE SOLE AUTHORITY TO DETERMINE THAT PROPERTY WHICH IS NECESSARY OR USEFUL IN THE CONDUCT OF ITS OPERATIONS BEING VESTED IN THE WILDLIFE COMMISSION. (LAND PROPERTY, EQUIPMENT, CONTRACTS) CITE: ARTICLE XXVII, SECTION 4, ARTICLE XXVII, SECTION 2, 74 O.S. 85.12 [74-85.12](4), OPINION NO. JULY 22, 1959, 29 O.S. 8-107 [29-8-107] (WILLIAM DON KISER)